         21-10249-mg         Doc 17      Filed 02/18/21 Entered 02/18/21 04:18:02                   Main Document
                                                      Pg 1 of 1




         Hon. Martin Glenn
         US Bankruptcy Judge
         1 Bowling Green
         New York, NY,10007
         Via ECF
                                                                                                         Feb 17, 2021

         Dear Judge Glenn:

                 Pursuant to Local Rule 7056-1, Sarah Bannister, Brandon Hood, and LaBarron Tate
         (“Petitioning Creditors”) through undersigned counsel, T. Austin Smith (“Smith” or “TAS”)
         request leave to cross-move for summary judgment against the Putative Debtor; or else convert
         the Debtor’s motion into one on summary judgment. TAS asks three basic three conditions:

                First, Kirkland will confirm in writing that its request that Sarah Bannister, Brandon
         Hood and/or LaBarron Tate pay its hourly rate was a scrivener’s error; Smith and Smith alone
         will bear any and all liability resulting from an adverse finding of this Court absent this Court’s
         sua sponte determination of liability on any single debtor.

                  Second, Navient will stipulate that TAS can use any of the Navient financials he had
         audited from October to the end of December 2020.1 Master-Halco, Inc. v. Dowling & Natarelli,
         LLC, 739 F. Supp. 2d 125, 131 (D. Conn. 2010) (discussing cases where courts have allowed
         settlement discussion in one case to be used in an involuntary bankruptcy to demonstrate
         liability).

                 Third, pursuant to Fed. R. Bankr. Pro 11 U.S.C. 1109, Michael Shahbazi wishes to be
         heard in order to object to the pro hac vice admission of McGuireWoods’ attorneys. James A.
         Austin, a Navient employee, had confessed to perjury prior to swearing that an unsigned note
         was owed by Shahbazi. And when plaintiff’s counsel demanded live testimony, he suffered a
         stroke and left the company.

                                                                             Sincerely,

                                                                             /s Austin Smith




                 1 Kirkland has an entire department devoted to this form of advocacy (“Our Advertising, Marketing &
         Promotions attorneys review online advertising campaigns and routinely advise clients on their use of the social
         media influencers that have become ubiquitous in modern advertising.
SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
